Exhibit 10.1

EXECUTION VERSION




AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of December 23, 2015, by and between Bradley M. Shuster (the
“Executive”) and NMI Holdings, Inc., a Delaware corporation (the “Company”).


“WITNESSETH THAT:
WHEREAS, the Company and the Executive previously entered into that certain
employment agreement dated as of March 6, 2012, as amended April 24, 2012 (the
“Prior Agreement”); and


WHEREAS, the Company and the Executive desire to enter into this Agreement in
order to amend, restate and supersede the Prior Agreement and thereby reflect
the revised terms of employment to which the Company and the Executive now wish
to agree.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and for other good and valuable consideration, it is hereby
covenanted and agreed by the Executive and the Company as follows:


1.
Effective Date. This Agreement shall become binding and enforceable on December
23, 2015 (the “Effective Date”).



2.
Employment Period. The term of the Executive’s employment hereunder (the
“Employment Period”) will commence on the Effective Date and end on December 31,
2018, unless the Employment Period is terminated earlier pursuant to Section 5
of this Agreement.



3.
Position and Duties. During the Employment Period, the Executive shall



(a)
serve as the Chief Executive Officer of the Company, with such authority, power,
duties and responsibilities as are commensurate with such positions and as are
customarily exercised by a person holding such positions in a company of the
size and nature of the Company, He will report directly to the Board of
Directors of the Company (the “Board”) and perform his duties at the Company's
primary office location in or near San Francisco, California, subject to the
Executive's performance of duties at, and travel to, such other offices of the
Company and subsidiaries and controlled affiliates (the “Affiliated Entities”)
and/or other locations as shall be necessary to fulfill his duties.



(b)
continue to be nominated for election to the Board.



(c)
devote his full business time, energies and talents to serving in the positions
described in this Section 3 and he shall perform his duties faithfully and
efficiently subject to the directions of the Board. Notwithstanding the
foregoing provisions of this Section 3(c), the Executive may (i) serve as a
director, trustee or officer or otherwise participate in not-for-


1

--------------------------------------------------------------------------------

Exhibit 10.1

profit educational, welfare, social, religious and civic organizations, (ii)
subject to the written consent of the Board, serve on the board of directors of
for-profit entities, provided, however, that the board positions set forth on
Schedule A to this Agreement shall be deemed to have been approved by the Board,
and (iii) acquire passive investment interests in one or more entities, to the
extent that such other activities do not inhibit or interfere with the
performance of the Executive's duties under this Agreement, or conflict with the
business or policies of the Company or any Affiliated Entities.


4.
Compensation and Benefits. Subject to the terms of this Agreement, Executive
shall be entitled to receive compensation and benefits during the Employment
Period as follows:



(a)
Base Salary. The Executive shall receive an annual base salary (“Annual Base
Salary”) as determined by the Compensation Committee of the Board (the
“Compensation Committee”) pursuant to its normal performance review policies for
senior executives. Such Annual Base Salary shall be payable in accordance with
the Company's payroll policies, as in effect from time to time. Notwithstanding
the foregoing, if the Company reports positive net income for a calendar
quarter, as determined using generally accepted accounting principles (GAAP),
during the Employment Period, then on the first day of the calendar quarter next
following the calendar quarter for which the Company's reports positive net
income, as determined using GAAP, the Executive’s Annual Base Salary shall be
increased by $150,000, unless previously increased by such amount during the
Employment Period or as otherwise agreed between the Company and the Executive.



(b)
Annual Incentive Payment. The Executive shall be eligible to receive an annual
cash incentive payment (the “Incentive Payment”) as determined by the
Compensation Committee, subject to the following:



(i)
The Compensation Committee shall establish a target opportunity (the “Target
Annual Incentive Opportunity”) at the beginning of each year;



Any earned Incentive Payment shall be paid to the Executive pursuant to the
terms of the applicable incentive plan; provided, however, that any such
Incentive Payment for a fiscal year shall be paid to the Executive no later than
the fifteenth (15th) day of the third month following the close of such fiscal
year, or the calendar year where applicable, unless the Executive shall elect to
defer the receipt of such Incentive Payment pursuant to an arrangement that
meets the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).


(ii)
Notwithstanding (b)(i) above, if the Company reports positive net income, as
determined using GAAP, for any calendar quarter during calendar year 2016, then
effective as of the first day of the calendar quarter for which the Company's
reports positive net income, as determined using GAAP, the Executive’s Target
Annual Incentive Opportunity shall be increased by $150,000.



(c)
Annual Equity Awards. With respect to each fiscal year or portion of a fiscal
year of the


2

--------------------------------------------------------------------------------

Exhibit 10.1

Company ending during the Employment Period, the Executive shall be eligible to
be considered for the grant of annual equity awards under any Company equity
plans on terms and conditions no less favorable than those provided to other
senior executives of the Company.


(i)
Upon the execution of this Agreement, subject to approval by the Compensation
Committee of the Board of Directors of the Company, the Executive will be
granted 30,000 restricted stock units (the “Equity Awards”). The Equity Awards
will be granted subject to terms and conditions set forth in an equity award
agreement and the Company’s equity plans and will be subject to the following
minimum vesting conditions, in each case, subject to the Executive's continued
employment with the Company through any such vesting date (unless provided
otherwise in the applicable equity award agreement): one-third (1/3) of Equity
Awards will vest on each of the first, second and third anniversaries of the
Effective Date.



(d)
Employee Benefits, Fringe Benefits and Perquisites. During the Employment
Period, the Executive shall be provided with employee benefits, fringe benefits
and perquisites on a basis no less favorable than such benefits and perquisites
are provided by the Company from time to time to the Company's other senior
executives, including, but not limited to, participation in a nonqualified
deferred compensation plan, a 401(k) plan, health, dental, vision and life
insurance, in each case to the extent otherwise maintained by the Company.



(e)
Expense Reimbursement. Subject to the requirements of Section 8(a)(ii) (relating
to in-kind benefits and reimbursements), the Company will reimburse the
Executive for all reasonable expenses incurred by him during the Employment
Period in the performance of his duties in accordance with the Company's
policies applicable to senior executives.



(f)
Stock Ownership Requirement. During the Employment Period, the Executive shall
be subject to the Company's stock ownership policy in accordance with the
guidelines as established by the Compensation Committee.



(g)
Paid Time Off. During the Employment Period, the Executive shall be entitled to
thirty (30) days of personal time off (“PTO”) on an annual basis, which may be
taken for any reason, including vacation and sick leave, in accordance with the
Company's PTO policy. In addition, the Executive shall be entitled to all paid
holidays given by the Company to its full-time employees.





5.
Termination of Employment.



(a)
Death or Disability. The Executive's employment with the Company shall terminate
automatically upon the Executive's death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may provide the Executive with written notice in accordance
with Section 12(g) of this Agreement of its


3

--------------------------------------------------------------------------------

Exhibit 10.1

intention to terminate the Executive's employment with the Company. In such
event, the Executive's employment with the Company shall terminate effective on
the thirtieth (30th) day after receipt of such notice by the Executive (the
“Disability Effective Date”); provided that (i) the Executive shall not have
returned to full-time performance of the Executive's duties prior to the
Disability Effective Date, and (ii) a Disability shall be confirmed to exist as
provided below. For purposes of this Agreement, “Disability” shall mean the
inability of the Executive to perform the Executive's duties with the Company on
a full-time basis as a result of incapacity due to mental or physical illness,
which inability exists for 180 days during any rolling 12-month period, as
determined by a physician selected by the Company or its insurers and acceptable
to the Executive or the Executive's legal representative.


(b)
Cause. The Company may terminate the Executive’s employment with the Company
during the Employment Period either with or without Cause. For purposes of this
Agreement, “Cause” shall mean:



(i)
the continued failure of the Executive to perform substantially the Executive's
duties with the Company (other than any such failure resulting from incapacity
due to physical or mental illness);



(ii)
willful material misconduct or willful neglect by the Executive in the
performance of his duties to the Company;



(iii)
the Executive's willful failure to adhere to the lawful directions of the Board,
to adhere to the Company's material written policies, or to devote substantially
all of the Executive's business time and efforts to the Company;



(iv)
the Executive is subject to an action taken by a regulatory body or a
self-regulatory organization which impairs the Executive from performing his
duties to the Company; provided that a temporary suspension pending
investigation or final resolution shall not be considered to impair the
Executive from performing his duties to the Company for the purposes of this
clause (iv);



(v)
the Executive's indictment or formal admission to or plea of guilty or nolo
contendere to a charge of commission of (A) a felony or (B) any crime involving
moral turpitude; or



(vi)
the Executive's breach of any of the material terms or conditions of this
Agreement.



In order to invoke a termination for Cause on any of the grounds enumerated
under Section 5(b)(i), (ii), (iii) or (vi) the Company must provide written
notice to the Executive of the existence of such grounds within thirty (30) days
following the Company's knowledge of the existence of such grounds, specifying
in reasonable detail the grounds constituting Cause, and the Executive shall
have thirty (30) days following receipt of such written notice (the “Executive's
Cure Period”) during which he may remedy the grounds if such grounds are
reasonably subject to cure.



4

--------------------------------------------------------------------------------

Exhibit 10.1

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive's action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. The cessation of employment
of the Executive shall not be deemed to be for Cause unless and until there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board, the Executive is guilty of the conduct
described in clauses (i), (ii), (iii) or (vi) above, and specifying the
particulars thereof in detail.


(c)
Good Reason. The Executive’s employment with the Company may be terminated by
the Executive during the Employment Period either with or without Good Reason.
For purposes of this Agreement, “Good Reason” shall mean in the absence of the
written consent of the Executive:



(i)
a material (i.e., more than 10% in the aggregate) reduction in the Executive's
Annual Base Salary, except for such reductions that may apply across the entire
executive team;



(ii)
a material (i.e., more than 10%) reduction in the Target Annual Incentive
Opportunity, except for such reductions that may apply across the entire
executive team;



(iii)
a material diminution in the Executive's title or position or the assignment to
the Executive of any duties or responsibilities (including reporting
responsibilities) materially inconsistent with the Executive's position as
President and Chief Executive Officer. For the avoidance of doubt, the following
actions shall not constitute Good Reason under the terms of this Agreement: (i)
ceasing to serve as the Chairman of the Board due to shareholder action, or (ii)
ceasing to serve as a member of the Board due to shareholder action.



(iv)
any relocation of the Executive's principal place of business to a location more
than 30 miles from the Executive's principal place of business prior to such
relocation, which headquarters shall be within the California counties of San
Francisco, Alameda or Contra Costa and in a location deemed by the Board, in its
sole discretion, to be a reasonable and acceptable headquarters location for the
Company; or



(v)
any other material breach of this Agreement by the Company.



In order to invoke a termination for Good Reason, the Executive shall provide
written notice to the Company of the existence of one or more of the conditions
described in clauses (i) through (iii) within thirty (30) days following the
Executive's knowledge of the initial existence

5

--------------------------------------------------------------------------------

Exhibit 10.1

of such condition or conditions, specifying in reasonable detail the conditions
constituting Good Reason, and the Company shall have thirty (30) days following
receipt of such written notice (the “Cure Period”) during which it may remedy
the condition if such condition is reasonably subject to cure. In the event that
the Company fails to remedy the condition constituting Good Reason during the
applicable Cure Period, the Executive's “separation from service” (within the
meaning of Section 409A of the Code) must occur, if at all, within 60 days
following such Cure Period in order for such termination as a result of such
condition to constitute a termination for Good Reason.


(d)
Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 12(g) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
that (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive's
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than thirty (30) days after
the giving of such notice or thirty (30) days after the end of the Cure Period,
if applicable, in the case of a termination by the Executive with Good Reason).
The failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive's or the
Company's rights hereunder.



(e)
Date of Termination. “Date of Termination” means (i) if the Executive's
employment with the Company is terminated by the Company other than for Cause or
Disability, or by the Executive without Good Reason, the date of receipt of the
Notice of Termination or any later date specified therein within thirty (30)
days of such notice, as the case may be; (ii) if the Executive's employment with
the Company is terminated by the Executive with Good Reason, a date that is no
later than thirty (30) days after the Cure Period, if applicable; (iii) if the
Executive's employment with the Company is terminated by the Company for Cause,
the Date of Termination shall be the date on which the Company, after providing
the Executive's Cure Period, if applicable, notifies the Executive of such
termination; and (iv) if the Executive's employment with the Company is
terminated by reason of death or Disability, the Date of Termination shall be
the date of death of the Executive or the Disability Effective Date, as the case
may be.



6.
Obligations of the Company upon Termination.



(a)
Cause, or Voluntary Resignation Other Than for Good Reason. If, during the
Employment Period, the Executive's employment with the Company shall be
terminated for Cause at any time or if the Executive terminates his employment
with the Company without Good Reason, this Agreement shall terminate without
further obligations to the Executive, other


6

--------------------------------------------------------------------------------

Exhibit 10.1

than the obligation to pay or provide the following:


(i)
a lump sum cash payment consisting of: (A) the Executive's Annual Base Salary as
in effect, as applicable, through the Date of Termination to the extent not yet
paid; and (B) any annual Incentive Payment earned by the Executive for a prior
award period, but not yet paid to the Executive; provided that (other than any
portion of such annual Incentive Payment that was previously deferred, which
shall instead be paid in accordance with the applicable deferral arrangement and
any election thereunder) such payment shall be made no later than the fifteenth
(15th) day of the third (3rd) month following the close of the fiscal year with
respect to which such Incentive Payment is earned (the sum of the amounts
described in clauses (A) and (B) shall be hereinafter referred to as the
“Accrued Obligations”); and



(ii)
to the extent not theretofore paid or provided, the Company shall timely pay or
provide to the Executive any other amounts or benefits required to be paid or
provided or which the Executive is eligible to receive under any plan, program,
policy, practice, contract or agreement of the Company and the Affiliated
Entities through the Date of Termination, including any unreimbursed expenses
due and owing to the Executive under the Company's expense reimbursement policy
as of the Date of Termination (such other amounts and benefits shall be
hereinafter referred to as the “Other Benefits”).



(b)
Prior to a Change in Control: Resignation for Good Reason; Termination Other
than for Cause, Death or Disability. If, during the Employment Period and prior
to a Change in Control, the Company terminates the Executive's employment with
the Company without Cause (excluding termination due to death or Disability) or
if the Executive shall terminate his employment for Good Reason, in each case,
subject to the Executive’s execution, delivery to the Company and non-revocation
within 30 days of the Date of Termination of a release of claims against the
Company and its Affiliated Entities substantially in the form used by the
Company in connection with employment terminations (provided that such release
shall not affect the rights of the Executive to any equity-based awards
surviving termination as set forth in the applicable award agreement or the
Indemnification Agreement between the Company and the Executive, dated November
21, 2014), the Company shall pay to the Executive on the forty-fifth (45th) day
after the Date of Termination (except as otherwise required by law or provided
below) or provide, as applicable, the following:



(i)
a lump sum cash payment consisting of all of the following: (A) all Accrued
Obligations as of the Date of Termination; (B) one times the Executive's Annual
Base Salary as set forth in Section 4(b )(i) of this Agreement; and (C) one
times the Target Annual Incentive Opportunity for the year in which the Date of
Termination occurs.



(ii)
to the extent not theretofore paid or provided, the Company shall timely pay or
provide to the Executive the Other Benefits.



(c)
During the Two-Year Period Immediately Following a Change in Control:
Resignation for


7

--------------------------------------------------------------------------------

Exhibit 10.1

Good Reason; Termination Other Than for Cause or Death or Disability. If, during
the Employment Period and during the two-year period immediately following a
Change in Control (as defined below), the Company shall terminate the
Executive's employment with the Company other than for Cause, death or
Disability or if the Executive shall terminate his employment for Good Reason,
in each case, subject to the Executive’s execution, delivery to the Company and
non-revocation within 30 days of the Date of Termination of a release of claims
against the Company and its Affiliated Entities substantially in the form used
by the Company in connection with employment terminations (provided that such
release shall not affect the rights of the Executive to any equity-based awards
surviving termination as set forth in the applicable award agreement or the
Indemnification Agreement between the Company and the Executive, dated November
21, 2014), the Company shall pay to the Executive on the forty-fifth (45th) day
after the Date of Termination (except as otherwise required by law or provided
below) or provide, as applicable, the following:


(i)
a lump sum cash payment consisting of: (A) Accrued Obligations; and (B) two
times the sum of (x) Executive's Annual Base Salary as in effect immediately
prior to the Date of Termination and (y) the Target Annual Incentive Opportunity
for the year in which the Date of Termination occurs;



(ii)
to the extent not theretofore paid or provided, the Company shall timely pay or
provide to the Executive the Other Benefits.



(d)
Death or Disability. If, during the Employment Period, the Executive's
employment with the Company is terminated by reason of the Executive's death or
Disability, this Agreement shall terminate without further obligations to the
Executive, other than the obligation to pay or provide all of the following: (i)
the Accrued Obligations and (ii) the timely payment or provision of the Other
Benefits. The Accrued Obligations, in the event of death, shall be paid to the
Executive's estate or beneficiary, as applicable, in a lump sum in cash within
thirty (30) days of the Date of Termination or, if earlier, as required by law.
With respect to the provision of Other Benefits, the term Other Benefits as
utilized in this Section 6 shall include death or Disability benefits as in
effect on the date of the Executive's death or the Disability Effective Date, as
applicable, with respect to senior executives of the Company and their
beneficiaries.



(e)
Effect of Termination on Other Positions. If, on the Date of Termination, the
Executive is a member of the Board or the board of directors of any of the
Company's subsidiaries, or holds any other position with the Company or its
subsidiaries, the Executive shall be deemed to have resigned from all such
positions as of the Date of Termination. The Executive agrees to execute such
documents and take such other actions as the Company may request to reflect such
resignation.



(f)
Full Settlement. The payments and benefits provided under this Section 6
(including, without limitation, the Other Benefits) shall be in full
satisfaction of the Company's obligations to the Executive upon his termination
of employment, notwithstanding the


8

--------------------------------------------------------------------------------

Exhibit 10.1

remaining length of the Employment Period, and in no event shall the Executive
be entitled to severance benefits (or other damages in respect of a termination
of employment or claim for breach of this Agreement) beyond those specified in
this Section 6.


(g)
“Change in Control” shall, for the purposes of Section 6 of this Agreement, be
the first to occur, following the Effective Date, of:



(i)
the acquisition by any individual, entity or Group, as defined in Section
13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) of Beneficial Ownership (within the meaning given in Rule 13d-3
promulgated under the Exchange Act) (in a single transaction or a series of
related transactions) of 35% or more (on a fully diluted basis) of either (A)
the then outstanding shares of common stock of the Company, taking into account
as outstanding for this purpose such common stock issuable upon the exercise of
options or warrants, the conversion of convertible stock or debt, and the
exercise or settlement of any similar right to acquire such common stock, or (B)
the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this Agreement, the following acquisitions shall not constitute a Change in
Control: (1) any acquisition by the Company or any Affiliated Entity, (2) any
acquisition directly from the Company, (3) any acquisition by any employee
benefit plan sponsored or maintained by the Company or any Affiliated Entity or
(4) any acquisition by any person or entity that complies with clauses (A), (B)
and (C) of subsection (iv) of this Section 6(g);



(ii)
individuals who, on the Initial Effective Date, constitute the Company’s board
of directors (the “Incumbent Directors”) cease for any reason to constitute at
least a majority of the Board; provided that any person becoming a director
subsequent to the date hereof, whose election or nomination for election was
approved by a vote of at least two-thirds of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for director, without written
objection to such nomination), shall be an Incumbent Director; provided,
however, that no individual initially elected or nominated as a director of the
Company as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board shall be
deemed to be an Incumbent Director; and provided, further, that any directors
elected at the Directors Election Meeting (as defined in the Company’s By-Laws)
shall be considered “Incumbent Directors” for purposes of this Section 6(g)(ii);



(iii)
approval by the stockholders of the Company of a complete dissolution or
liquidation of the Company; or



(iv)
the consummation of a merger, consolidation, statutory share exchange, a sale or
other disposition of all or substantially all of the assets of the Company or
similar form of corporate transaction involving the Company that requires the
approval of the


9

--------------------------------------------------------------------------------

Exhibit 10.1

Company’s stockholders, whether for such transaction or the issuance of
securities in the transaction (a “Business Combination”), in each case, unless
immediately following such Business Combination: (A) more than 50% of the total
voting power of (x) the entity resulting from such Business Combination (the
“Surviving Company”) or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of sufficient voting securities
eligible to elect a majority of the directors of the Surviving Company (the
“Parent Company”) is represented by the Outstanding Company Voting Securities
that were outstanding immediately prior to such Business Combination (or, if
applicable, is represented by shares into which the Outstanding Company Voting
Securities were converted pursuant to such Business Combination), and such
voting power among the holders thereof is in substantially the same proportion
as the voting power of the Outstanding Company Voting Securities among the
holders thereof immediately prior to the Business Combination, (B) no Person
(other than any employee benefit plan sponsored or maintained by the Surviving
Company or the Parent Company), is or becomes the beneficial owner, directly or
indirectly, of 35% or more of the total voting power of the outstanding voting
securities eligible to elect directors of the Parent Company (or, if there is no
Parent Company, the Surviving Company) and (C) at least two-thirds of the
members of the board of directors of the Parent Company (or, if there is no
Parent Company, the Surviving Company) following the consummation of the
Business Combination were Board members at the time of the Board’s approval of
the execution of the initial agreement providing for such Business Combination.


7.
No Mitigation; No Offset. The Company's obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Executive or
others. In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement and, such amounts shall
not be reduced whether or not the Executive obtains other employment.



8.
Section 409A; Forfeiture. .



(a)
Section 409A.



(i)
General. It is intended that this Agreement shall comply with the provisions of
Section 409 A of the Code and the Treasury regulations relating thereto, or an
exemption to Section 409A of the Code. Any payments that qualify for the
“short-term deferral” exception under Treasury Regulations Sections 1.409A-1
(b)( 4), the “separation pay” exception under Treasury Regulations 1.409 A-1
(b)(9)(iii) or another exception under Section 409A of the Code will be paid
under the applicable exception to the greatest extent possible. For purposes of
the limitations on nonqualified deferred compensation under Section 409A of the
Code, each payment of compensation under this Agreement shall be treated as a
separate payment of compensation for purposes of applying the Section 409A of
the Code deferral election rules and the exclusion under Section 409A


10

--------------------------------------------------------------------------------

Exhibit 10.1

of the Code for certain short-term deferral amounts.


(ii)
In-Kind Benefits and Reimbursements. Notwithstanding anything to the contrary in
this Agreement, all (x) reimbursements and (y) in-kind benefits provided under
this Agreement shall be made or provided in accordance with the requirements of
Section 409A of the Code, including, where applicable, the requirement that (A)
any reimbursement is for expenses incurred during the Executive's lifetime (or
during a shorter period of time specified in this Agreement); (B) the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in­
kind benefits to be provided, in any other calendar year; (C) the reimbursement
of an eligible expense will be made no later than the last day of the calendar
year following the year in which the expense is incurred; and (D) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.



(iii)
Delay of Payments. Notwithstanding any other provision of this Agreement to the
contrary, if the Executive is considered a “specified employee” for purposes of
Section 409A (as determined in accordance with the methodology established by
the Company as in effect on the date of termination), (A) any payment that
constitutes nonqualified deferred compensation within the meaning of Section
409A of the Code that is otherwise due to the Executive under this Agreement
during the six-month period following his separation from service (as determined
in accordance with Section 409A of the Code) on account of his separation from
service shall be accumulated and paid to Executive on the first business day of
the seventh month following his separation from service (the “Delayed Payment
Date”) and (B) in the event any equity compensation awards held by the Executive
that vest or are to be settled upon termination of the Executive's employment
constitute nonqualified deferred compensation within the meaning of Section 409A
of the Code, the delivery of shares of common stock (or cash) as applicable in
settlement of such awards shall be made on the earliest permissible payment date
(including the Delayed Payment Date) or event under Section 409A on which the
shares (or cash) would otherwise be delivered or paid. The Executive shall be
entitled to interest on any delayed cash payments from the date of termination
to the Delayed Payment Date at a rate equal to the applicable Federal short-term
rate in effect under Code Section 1274(d) for the month in which the Executive's
separation from service occurs. If the Executive dies during the postponement
period, the amounts and entitlements delayed on account of Section 409A shall be
paid to the personal representative of his estate on the first to occur of the
Delayed Payment Date or 30 days after the date of the Executive's death.



(iv)
Separation from Service. All payments to be made upon a termination of
employment under this Agreement may only be made upon a “separation from
service” under Section 409A of the Code. Despite any contrary provision of this
Agreement, any references to termination of employment or the Executive's Date
of Termination shall mean and refer to the date of his “separation from
service,” as that term is defined in Section 409A of the Code and Treasury
Regulation Section 1.409A-1(h).


11

--------------------------------------------------------------------------------

Exhibit 10.1



(b)
Forfeiture.



(i)
Subject to judicial determination consistent with the Sarbanes-Oxley Act of
2002, if, during the Employment Period, the Company is required to prepare an
accounting restatement due to material noncompliance of the Company, as a result
of misconduct by the Executive, with any financial reporting requirement under
the federal securities laws, the Executive shall reimburse the Company for all
amounts received under any bonus or other incentive-based or equity-based
compensation plans from the Company during the 12-month period following the
first public issuance or filing with the Securities and Exchange Commission
(whichever first occurs) of the financial document embodying such financial
reporting requirement, and any profits realized from the sale of securities of
the Company during that 12-month period, unless the application of this
provision has been exempted by the Securities and Exchange Commission.



(ii)
The Company and the Executive acknowledge and agree that the Executive shall be
subject to any clawback, recoupment, forfeiture or any similar policy or program
adopted by the Compensation Committee following the Effective Date.



9.
Limitation on Certain Payments.



(a)
Accounting Firm Determination. Anything in this Agreement to the contrary
notwithstanding, in the event the Accounting Firm (as defined below) shall
determine that receipt of all Payments (as defined below) would subject the
Executive to the excise tax under Section 4999 of the Code, the Accounting Firm
shall determine whether to reduce any of the Payments paid or payable pursuant
to this Agreement (the “Agreement Payments”) so that the Parachute Value (as
defined below) of all Payments, in the aggregate, equals the Safe Harbor Amount
(as defined below).



(b)
Net After-Tax Receipt Assessment. The Agreement Payments shall be so reduced
only if the Accounting Firm determines that the Executive would have a greater
Net After-Tax Receipt (as defined below) of aggregate Payments if the Agreement
Payments were so reduced. If the Accounting Firm determines that the Executive
would not have a greater Net After-Tax Receipt (as defined below) of aggregate
Payments if the Agreement Payments were so reduced, the Executive shall receive
all Agreement Payments to which the Executive is entitled hereunder.



(c)
Notice by the Company. If the Accounting Firm determines that aggregate
Agreement Payments should be reduced so that the Parachute Value of all
Payments, in the aggregate, equals the Safe Harbor Amount, the Company shall
promptly give the Executive notice to that effect and a copy of the detailed
calculation thereof.



(d)
Order of Reduction of Payments. For purposes of reducing the Agreement Payments
so that the Parachute Value of all Payments, in the aggregate, equals the Safe
Harbor Amount, the Agreement Payments shall be reduced by reducing the payments
and benefits under


12

--------------------------------------------------------------------------------

Exhibit 10.1

the following sections in the following order:


(i)
first, any Payments under Section 6(b )(i);



(ii)
second, any other cash Payments that would be made upon a termination of the
Executive's employment, beginning with payments that would be made last in time;



(iii)
third, all rights to payments, vesting or benefits in connection with any
options to purchase Common Stock;



(iv)
fourth, all rights to payments, vesting or benefits in connection with any
restricted stock awards;



(v)
fifth, all rights to any other payments or benefits shall be reduced, beginning
with payments or benefits that would be received last in time.



(e)
Overpayment. As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that amounts will have been paid or distributed by the
Company to or for the benefit of the Executive pursuant to this Agreement which
should not have been so paid or distributed (“Overpayment”) or that additional
amounts which will have not been paid or distributed by the Company to or for
the benefit of the Executive pursuant to this Agreement could have been so paid
or distributed (“Underpayment”), in each case, consistent with the calculation
of the Safe Harbor Amount hereunder. In the event that the Accounting Firm,
based upon the assertion of a deficiency by the Internal Revenue Service against
either the Company or the Executive which the Accounting Firm believes has a
high probability of success, determines that an Overpayment has been made, the
Executive shall pay promptly (and in no event later than 60 days following the
date on which the Overpayment is determined) pay any such Overpayment to the
Company together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code; provided, however, that no amount shall be
payable by the Executive to the Company if and to the extent such payment would
not either reduce the amount on which the Executive is subject to tax under
Section 1 and Section 4999 of the Code or generate a refund of such taxes. In
the event that the Accounting Firm, based upon controlling precedent or
substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be paid promptly (and in no event later than 60 days
following the date on which the Underpayment is determined) by the Company to or
for the benefit of the Executive together with interest at the applicable
Federal rate provided for in Section 7872(f)(2) of the Code.



(f)
Valuation of Services Provided. To the extent requested by the Executive, the
Company shall cooperate with the Executive in good faith in valuing, and the
Accounting Firm shall take into account the value of, services provided or to be
provided by the Executive (including without limitation, the Executive's
agreeing to refrain from performing services pursuant to a covenant not to
compete or similar covenant, including that set forth in Section 10(e) of this
Agreement) before, on or after the date of a change in ownership or


13

--------------------------------------------------------------------------------

Exhibit 10.1

control of the Company (within the meaning of Q&A-2(b) of the final regulations
under Section 280G of the Code), such that payments in respect of such services
may be considered reasonable compensation within the meaning of Q&A-9 and Q&A-40
to Q&A-44 of the final regulations under Section 280G of the Code and/or exempt
from the definition of the term “parachute payment” within the meaning of
Q&A-2(a) of the final regulations under Section 280G of the Code in accordance
with Q&A-5(a) of the final regulations under Section 280G of the Code.


(g)
Binding Determination. All determinations made by the Accounting Firm under this
Section 9 shall be binding upon the Company and the Executive and shall be made
as soon as reasonably practicable and in no event later than fifteen (15) days
following the Date of Termination.



(h)
Fees. All fees and expenses of the Accounting Firm shall be borne solely by the
Company.



(i)
Definitions. The following terms shall have the following meanings for purposes
of this Section 9.



(i)
“Accounting Firm” shall mean a nationally recognized certified public accounting
firm that is selected by the Company for purposes of making the applicable
determinations hereunder and is reasonably acceptable to the Executive, which
firm shall not, without the Executive's consent, be a firm serving as accountant
or auditor for the individual, entity or group effecting the Change in Control.



(ii)
“Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on the Executive with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to the Executive's taxable income for
the immediately preceding taxable year, or such other rate(s) as the Accounting
Firm determined to be likely to apply to the Executive in the relevant tax
year(s).



(iii)
“Parachute Value” of a Payment means the present value as of the date of the
Change in Control for purposes of Section 280G of the Code of the portion of
such Payment that constitutes a “parachute payment” under Section 280G(b)(2) of
the Code, as determined by the Accounting Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.



(iv)
“Payment” means any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for the benefit of
the Executive, whether paid or payable pursuant to this Agreement or otherwise.



(v)
“Safe Harbor Amount” means (x) 3.0 times the Executive's “base amount,” within
the meaning of Section 280G(b)(3) of the Code, minus (y) $1.00.


14

--------------------------------------------------------------------------------

Exhibit 10.1



10.
Restrictive Covenants.



(a)
Return of Company Property. Upon his termination of employment for any reason,
the Executive shall promptly return to the Company any keys, credit cards,
passes, confidential documents or material, or other property belonging to the
Company, and the Executive shall also return all writings, files, records,
correspondence, notebooks, notes and other documents and things (including any
copies thereof) containing confidential information or relating to the business
or proposed business of the Company or the Affiliated Entities or containing any
trade secrets relating to the Company or the Affiliated Entities except any
personal diaries, calendars, rolodexes or personal notes or correspondence. For
purposes of the preceding sentence, the term “trade secrets” shall have the
meaning ascribed to it under the Uniform Trade Secrets Act. The Executive agrees
to represent in writing to the Company upon termination of employment that he
has complied with the foregoing provisions of this Section 10(a).



(b)
Mutual Nondisparagement. The Executive and the Company each agree that,
following the Executive's termination of employment, neither the Executive nor
the Company will make any public statements which materially disparage the other
party. The Company shall not be liable for any breach of its obligations under
this paragraph if it informs its directors and executive officers, as such term
is defined in Rule 3b-7 promulgated under the Securities Exchange Act of 1934,
as amended, of the content of its covenant hereunder and takes reasonable
measures to ensure that such individuals honor the Company's agreement.
Notwithstanding the foregoing, nothing in this Section 10(b) shall prohibit any
person from making truthful statements when required by order of a court or
other governmental or regulatory body having jurisdiction or to enforce any
legal right including, without limitation, the terms of this Agreement.



(c)
Confidential Information. The Executive acknowledges that he will have knowledge
of certain trade secrets of the Company and its business plans and prospects.
The Executive shall hold in a fiduciary capacity for the benefit of the Company
all secret or confidential information, knowledge or data relating to the
Company and its businesses or prospective businesses, including, without
limitation, any trade secrets, research, secret data, business methods,
operating procedures or programs which shall have been obtained by the Executive
in connection with his services to the Company or any affiliates thereof and
which shall not be or become public knowledge (other than by acts by the
Executive in violation of this Agreement) (collectively, the “Trade Secrets and
Confidential Information”); provided, however, that the parties acknowledge and
agree that the Executive will be required to disclose Trade Secrets and
Confidential Information to third parties in performing services for the Company
under this Agreement, which the Executive may do only to the extent required, as
determined within his reasonable discretion. After termination of the
Executive's services with the Company for any reason, the Executive shall not,
without the prior written consent of the Company or as may otherwise be required
by law or legal process, communicate or divulge any such information, knowledge
or data to anyone other than the Company and those designated by it.


15

--------------------------------------------------------------------------------

Exhibit 10.1



(d)
Nonsolicitation. The Executive agrees that, while he is employed by the Company
and during the (i) two-year period following his termination of employment with
the Company for Cause, or (ii) twelve-month period following his termination of
employment by the Company without Cause, due to Disability or due to the
Executive’s resignation with Good Reason, the Executive shall not directly or
indirectly (A) solicit any individual who is, on the date of termination (or
was, during the six-month period prior to the date of termination), employed by
the Company or any of its Affiliated Entities to terminate or refrain from
renewing or extending such employment or to become employed by or become a
consultant to any other individual or entity other than the Company or the
Affiliated Entities, or (B) solicit any investor or prospective investor in the
Company or any business contact introduced to the Executive in connection with
his employment by the Company hereunder to curtail or cease doing business with
the Company or its Affiliated Entities.



(e)
Noncompetition. The Executive agrees that, while he is employed by the Company
and during the (i) two-year period following his termination of employment with
the Company for Cause, or (ii) twelve-month period following his termination of
employment by the Company without Cause, due to Disability or due to the
Executive’s resignation with Good Reason, the Executive shall not engage in
Competition (as defined below). The Executive shall be deemed to be engaging in
“Competition” if he, directly or indirectly, anywhere in the continental United
States, owns, manages, operates, controls or participates in the ownership,
management, operation or control of or is connected as an officer, employee,
partner, director, consultant or otherwise with, or has any financial interest
in, any business (whether through a corporation or other entity) engaged in the
private mortgage insurance business or related business in any geographic area
in which the Company or one of its Affiliated Entities conducts such business.
Ownership for personal investment purposes only of not more than 2% of the
voting stock of any publicly held corporation shall not constitute a violation
hereof.



(f)
Equitable Remedies. The Executive acknowledges that the Company would be
irreparably injured by a violation of Section 10(b), (c), (d) or (e) and he
agrees that the Company, in addition to any other remedies available to it for
such breach or threatened breach, on meeting the standards required by law,
shall be entitled to a preliminary injunction, temporary restraining order, or
other equivalent relief, restraining the Executive from any actual or threatened
breach of Section 10(b), (c), (d) or (e). If a bond is required to be posted in
order for either party to secure an injunction or other equitable remedy in
connection with Section 10 (b), (d) or (e), the parties agree that said bond
need not be more than a nominal sum.



(g)
Severability; Blue Pencil. The Executive acknowledges and agrees that he has had
the opportunity to seek advice of counsel in connection with the Agreement and
the restrictive covenants contained herein are reasonable in geographical scope,
temporal duration and in all other respects. If it is determined that any
provision of this Section 10 is invalid or unenforceable, the remainder of the
provisions of this Section 10 shall not thereby be affected and shall be given
full effect, without regard to the invalid portions. If any court


16

--------------------------------------------------------------------------------

Exhibit 10.1

or other decision-maker of competent jurisdiction determines that any covenant
or covenants in this Section 10 is unenforceable because of the duration or
geographic scope of such provision, then after such determination becomes final
and unappealable, the duration or scope of such provision, as the case may be,
shall be reduced so that such provision becomes enforceable, and in its reduced
form, such provision shall be enforced.


11.
Successors.



(a)
This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive. This Agreement
and any rights and benefits hereunder shall inure to the benefit of and be
enforceable by the Executive's legal representatives, heirs or legatees. This
Agreement and any rights and benefits hereunder shall inure to the benefit of
and be binding upon the Company and its successors and assigns.



(b)
The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to satisfy all of the
obligations under this Agreement in the same manner and to the same extent that
the Company would be required to satisfy such obligations if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of law
or otherwise.



12.
Miscellaneous.



(a)
Amendment. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.



(b)
Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.



(c)
Applicable Law. The provisions of this Agreement shall be construed in
accordance with the internal laws of the State of California, without regard to
the conflict of law provisions of any state.



(d)
Dispute Resolution. Any controversy or claim arising out of or relating to this
Agreement or the breach of this Agreement (other than a controversy or claim
arising under Section 10 of this Agreement) that is not resolved by the
Executive and the Company shall be submitted to arbitration in the New York, New
York area in accordance with California law and the procedures of the American
Arbitration Association. The determination of the arbitrator shall be conclusive
and binding on the Company and the Executive and judgment may be entered on the
arbitrator(s), award(s) in any court having competent jurisdiction.


17

--------------------------------------------------------------------------------

Exhibit 10.1



(e)
Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of this Agreement, and this Agreement will be construed as if such invalid or
unenforceable provision were omitted (but only to the extent that such provision
cannot be appropriately reformed or modified).



(f)
Waiver of Breach. No waiver by any party hereto of a breach of any provision of
this Agreement by any other party, or of compliance with any condition or
provision of this Agreement to be performed by such other party, will operate or
be construed as a waiver of any subsequent breach by such other party of any
similar or dissimilar provisions and conditions at the same or any prior or
subsequent time. The failure of any party hereto to take any action by reason of
such breach will not deprive such party of the right to take action at any time
while such breach continues.



(g)
Notices. Notices and all other communications provided for in this Agreement
shall be in writing and shall be delivered personally or sent by registered or
certified mail, return receipt requested, postage prepaid, or prepaid overnight
courier to the parties at the addresses set forth below (or such other addresses
as shall be specified by the parties by like notice):



to the Company:
NMI Holdings, Inc.
2100 Powell Street, 12th Floor
Emeryville, CA 94608
Attention: General Counsel


Or to the Executive:
at the address last on the records of the Company.


Each party, by written notice furnished to the other party, may modify the
applicable delivery address, except that notice of change of address shall be
effective only upon receipt. Such notices, demands, claims and other
communications shall be deemed given in the case of delivery by overnight
service with guaranteed next day delivery, the next day or the day designated
for delivery; or in the case of certified or registered U.S. mail, five days
after deposit in the U.S. mail; provided, however, that in no event shall any
such communications be deemed to be given later than the date they are actually
received.


(h)
Survivorship. Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.



(i)
Entire Agreement. From and after the Effective Date, this Agreement shall
supersede any other employment agreement or understanding with respect to the
subject matter hereof, including, without limitation, the Prior Agreement, but
excluding the Indemnification


18

--------------------------------------------------------------------------------

Exhibit 10.1

Agreement between the Company and the Executive, dated November 21, 2014, which
agreement shall remain in full force and effect. The obligations under this
Agreement are enforceable solely against the Company and its Affiliated
Entities, and in no event shall this Agreement be enforceable against any
stockholder of, or investor in, the Company.


(j)
Counterparts. This Agreement may be executed in separate counterparts, each of
which is deemed to be an original and all of which taken together constitute one
and the same agreement.



(k)
Authority. The Executive represents and warrants that he has the full authority
to execute and enter into this Agreement and has obtained all consents,
approvals and authorities of any person, committee or entity necessary to make
this Agreement binding and fully enforceable against the party for which he
signs.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

19

--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS THEREOF, the Executive has hereunto set his hand, and the Company has
caused these presents to be executed in its name and on its behalf, all as of
the day and year first above written.




NMI HOLDINGS, INC.


By: /s/ James H. Ozanne
Name: James H. Ozanne
Title: Chairman, Compensation Committee of the NMI Holdings, Inc. Board of
Directors






Executive


/s/ Bradley M. Shuster
Bradley M. Shuster







20

--------------------------------------------------------------------------------

Exhibit 10.1



EXHIBIT A


Luther Burbank Corporation



21